FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  February 25, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT


    MICHAEL E. MCKINZY, SR.,

                Plaintiff-Appellant,

    v.                                                     No. 09-3241
                                               (D.C. No. 2:09-CV-02070-CM-JPO)
    KANSAS CITY POWER & LIGHT                               (D. Kan.)
    COMPANY,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before HARTZ, McKAY, and ANDERSON, Circuit Judges.



         Pro se plaintiff Michael E. McKinzy, Sr., appeals from the district court’s

order denying his motion for summary judgment and granting defendant Kansas

City Power & Light Company’s motion for summary judgment in this

failure-to-hire discrimination lawsuit. We have jurisdiction under 28 U.S.C.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
§ 1291, and we dismiss the appeal as frivolous. We also impose filing restrictions

on Mr. McKinzy.

      Mr. McKinzy raises the same arguments we addressed in his two most

recent appeals to this court. See McKinzy v. Norfolk S. R.R., No. 09-3164,

2009 WL 4298573, at *2-3 (10th Cir. Dec. 2, 2009) (rejecting arguments

concerning the court’s order granting defendant an extension of time to respond to

his motion for summary judgment and denial of his motion for summary

judgment); McKinzy v. Union Pac. R.R., No. 09-3108, 2009 WL 3303699, at *2

(10th Cir. Oct. 15, 2009) (same). In Norfolk, we cautioned Mr. McKinzy that “he

is perilously close to being deemed an abusive litigant. If he continues to appeal

dismissals of frivolous discrimination lawsuits, he will be subject to sanctions

under this court’s inherent powers to control its docket. This may include, among

other things, . . . dismissal of his appeal, and future filing restrictions.” 2009 WL

4298573 at *3.

      “We have long recognized our inherent authority to dismiss an appeal

presenting no arguably meritorious issue for our consideration.” MacArthur v.

San Juan County, 495 F.3d 1157, 1161 (10th Cir. 2007) (quotation omitted).

Mr. McKinzy’s appeal meets this standard. Not only have we considered and

rejected his arguments on two occasions within the last six months, Mr. McKinzy

never mentions these decisions, and thus, makes no attempt to distinguish them.




                                          -2-
      Further, Mr. McKinzy’s repeated filing of frivolous appeals justifies the

imposition of restrictions against him in this court with respect to any future

filings. See Andrews v. Heaton, 483 F.3d 1070, 1077 (10th Cir. 2007) (holding

“injunctions restricting further filings are appropriate where the litigant’s lengthy

and abusive history is set forth”). Thus, to proceed pro se in this court as an

appellant or petitioner in an original proceeding, Mr. McKinzy must provide this

court with:

      1. A list of all appeals or original proceedings that he has filed against the

defendant, whether currently pending or previously filed with this court, including

the name, number, and citation, if applicable, of each case, and the current status

or disposition of each appeal or original proceeding; and

      2. A notarized affidavit, in proper legal form, which recites the issues he

seeks to present, including a short discussion of the legal basis asserted therefor,

and describing with particularity the order being challenged. The affidavit must

also certify, to the best of Mr. McKinzy’s knowledge, that the legal arguments

being raised are not frivolous or made in bad faith, that they are warranted by

existing law or a good faith argument for the extension, modification, or reversal

of existing law, that the appeal or original proceeding is not interposed for any

improper purpose, such as to needlessly increase the cost of the litigation, and

that he will comply with all appellate and local rules of this court.




                                          -3-
      These filings shall be submitted to the Clerk of the court, who shall forward

them for review to the Chief Judge or his designee, to determine whether to

permit Mr. McKinzy to proceed with a pro se appeal or original proceeding.

Without such authorization, the matter will be dismissed. If the Chief Judge or

his designee authorizes the pro se appeal or original proceeding, an order shall be

entered indicating that the matter shall proceed in accordance with the Federal

Rules of Appellate Procedure and the Tenth Circuit Rules.

      Mr. McKinzy shall have ten days from the date of this order and judgment

to file written objections, limited to fifteen pages, to these proposed filing

restrictions. If Mr. McKinzy does not file timely objections, the filing restrictions

shall take effect twenty days from the date of this order and judgment. If

Mr. McKinzy does file timely objections, these filing restrictions shall not take

effect unless the court rules against Mr. McKinzy on his objections, in which case

these filing restrictions shall apply to any matter filed in this court after that

ruling.

      Kansas City Power & Light Company’s request for attorney fees on

appeal is DENIED for failure to file a separate motion. See Fed. R. App. P. 38

advisory committee’s note (1994 amendments). Mr. McKinzy’s appeal is

DISMISSED. His objections, if any, to the proposed filing restrictions are due

within TEN DAYS of the date of this order and judgment.


                                                 ENTERED FOR THE COURT
                                                 PER CURIAM

                                           -4-